Per Curiam:
This judgment was not scheduled in the bankruptcy proceedings as provided for by the Bankruptcy Act.* The judgment, there*932fore, is not discharged unless the creditor had actual notice of the bankruptcy proceedings. * There was no evidence to show that such notice was given to the creditor or that he had such notice, and that fact cannot be presumed. The order appealed from must, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Smith, JJ.; Smith, J., dissented. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.

See 30 H. S. Stat. at Large, 548, § 7.—[Rep.


 See 30 U. S. Stat. at Large, 550, § 17, as amd. by 33 id. 798, § 5.— [Rep.